DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-19 in the reply filed on 8/30/2022 is acknowledged.

Claim Objections
Claim 18 objected to because of the following informalities: typographical error.  The examiner presumes that since “the regulating ring” has no antecedent basis, it should have been cited as “the regulating section” to match the phrasing of claims 16, 17 & 19.  Appropriate correction is required.
For the sake of compact prosecution, “the regulating ring” of claim 18 will be examined as “the regulating section”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6, 15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US20110291318A1), in view of Hirschberger (US5046938A).
With respect to claim 1, the prior art of Martin teaches a die assembly for a pelletizing apparatus (Fig. 1, item 10), comprising: a base member, or inlet housing (Fig. 1, item 12), having a fluid inlet side (far left end of the resin ‘passageway’, Fig. 1, item 14) and a fluid outlet side (Fig. 1, item 22); a flow channel  (Fig. 1, item 14) formed in the base member to provide a fluid-conducting connection between the fluid inlet side and the fluid outlet side [0037]; and an annular channel section (Fig. 1, items 22) connected to the flow channel in a fluid-conducting manner and formed in a region of the fluid outlet side [0038].
Martin is silent on a pressure regulating device comprising a flow cross-section regulating element configured to influence a flow cross-section of the annular channel section, said flow cross-section regulating element being movable relative to the annular channel section and/or the flow channel.  
However, the prior art of Hirschberger teaches an extrusion die comprising a drive mechanism (Fig. 5, item 271) used to rotate a drive ring (Fig. 5, item 262), wherein the drive ring telescopes from the die to move axially into the resin passageway, altering the flow cross-section, while the die remains stationary [Col. 5, line 67 – Col. 6, line 19].
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to use the known technique of altering the resin flowpath via an actuated telescoping drive ring, taught by Hirschberger, to improve the die assembly for a pelletizing apparatus taught by Martin in the same way.  The apparatus of Martin, in view of Hirschberger, would similarly be able to drive a telescoping ring to/from the resin flow channel to affect resin flow and prima facie obviously resin pressure.  See MPEP 2143(I)(C).
This obvious combination of art would require modification to the Martin inlet housing (Fig. 1, item 12) for addition of the Hirschberger drive mechanism and internal parts (Fig. 5, item 271; [Col. 5, line 67 – Col. 6, line 16]) including 90° angle bevel gears (Fig. 5, items 277, 279), and machined threading on applicable surfaces to allow telescoping ring rotation. 
With respect to claim 2, Hirschberger teaches the flow cross-section regulating element (Fig. 4, item 262) would be arranged in the annular channel section in the apparatus of Martin (melt contacting surface of Fig. 1, item 12; [0037-0038]), in view of Hirschberger.  
With respect to claim 3, Hirschberger teaches the flow cross-section regulating element has a regulating ring (Fig. 5, item 262).  
Hirschberger does not teach a retaining ring component to secure the regulating ring; however, Hirschberger teaches the regulating ring is ‘held firmly’ and retained by the ring-shaped die bodies (Fig. 5, items 283 & threaded 383) contacting the regulating ring [Col. 5, line 57 – Col. 6, line 16].
With respect to claim 6, Hirschberger teaches at least one actuator (Fig. 5, item 271) is operatively connected to the flow cross-section regulating element, and configured to move the flow cross-section regulating element relative to the annular channel section, translationally in a direction of a longitudinal axis of the base member.  Further, Hirschberger teaches the ‘ring member is rotated by a drive mechanism operable from outside the die head for adjustment without disassembly of the die head’ [Abstract], but is silent on specific details for the type of mechanism that rotates the drive shaft (Fig. 5, item 273).
With respect to claim 15, Hirschberger teaches the flow cross-section regulating element (Fig. 5, item 262) is formed as a sleeve which surrounds the base member at least in sections (Fig. 5, part of item 283 internal to the regulating element, (below item 262)) and is translationally movable in a direction of a longitudinal axis of the base member, wherein a regulating section adapted to influence the flow cross-section of the annular channel section is formed on the flow cross-section regulating element.  
With respect to claim 17, Martin, in view of Hirschberger, teaches the regulating section is concave, as the Martin inlet housing (Fig. 2, item 12) containing the Hirschberger adjustment ring (Fig. 5, item 362) has a concave surface contacting the resin path.
With respect to claim 18, Martin teaches the regulating section is convex, as a convex nose cone (Fig. 2, item 16) is opposite of the inlet housing containing the Hirschberger adjustment ring, where the gap between the housing and nose cone is the melt flowpath [0040].  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Martin (US20110291318A1), in view of Hirschberger (US5046938A), as set forth above in the rejection of claim 6, and further in view of Carman (US4805657A).
With respect to claim 7, Martin, in view of Hirschberger, teaches an actuator, a drive mechanism (Fig. 5, item 271), is operatively connected to the flow cross-section regulating element, and configured to move the flow cross-section regulating element relative to the annular channel section, translationally in a direction of a longitudinal axis of the base member.
Martin, in view of Hirschberger, is silent on the actuator type, and silent on a fluid-operated actuator. 
However, the prior art of Carman teaches a fluid-operated actuator (Fig. 1, item 10).  Carman teaches a fluid-powered valve actuator which provides rotation to an actuation shaft (Fig. 1, item 52) to operate a valve [Col. 4, lines 54-66].
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to substitute the fluid-operated actuator, taught by Carman, in place of the generic drive mechanism taught by Martin, in view of Hirschberger, to provide a known fluid-operated external actuator type and driving means for moving the regulating element within the die.  This substitution would require attachment of the Carman fluid-operated actuator with the actuation shaft taught by Hirschberger (Fig. 5, item 273).


IN AN ALTERNATE REJECTION OF CLAIM 1:
The instant specification discloses a wedge-shaped regulating section is an alternative embodiment to concave or convex sections [0024].
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Martin (US20110291318A1), in view of Tieu (US6478564B1).
With respect to claim 1, the prior art of Martin teaches a die assembly for a pelletizing apparatus (Fig. 1, item 10), comprising: a base member, or inlet housing (Fig. 1, item 12), having a fluid inlet side (far left end of the resin ‘passageway’, Fig. 1, item 14) and a fluid outlet side (Fig. 1, item 22); a flow channel  (Fig. 1, item 14) formed in the base member to provide a fluid-conducting connection between the fluid inlet side and the fluid outlet side [0037]; and an annular channel section (Fig. 1, items 22) connected to the flow channel in a fluid-conducting manner and formed in a region of the fluid outlet side [0038].
Martin is silent on a pressure regulating device comprising a flow cross-section regulating element configured to influence a flow cross-section of the annular channel section, said flow cross-section regulating element being movable relative to the annular channel section and/or the flow channel.  
However, the prior art of Tieu teaches an extruder head comprising wedge-shaped flow wiers (Fig. 1, items 12, 22, 24) designed to be operable to regulate extrusion flow and pressure through the extruder head [Col. 5, lines 10-52].
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to use the known technique of adjusting wedge-shaped flow wiers to regulate extrusion flow and pressure through the extruder head, taught by Tieu, to improve the die assembly for a pelletizing apparatus taught by Martin in the same way.  The apparatus of Martin, in view of Tieu, would similarly be able to regulate extrusion flow and pressure through the extruder head by adjusting wedge-shaped flow wiers.
This obvious combination of art would require modification to the Martin inlet housing (Fig. 1, item 12) for addition of the wedge-shaped flow wiers and its rack and pinion controllers () by removing a portion of the nose cone taught by Martin (Fig. 2, item 16).

Allowable Subject Matter
Claims 4-5, 8-14, 16, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Regarding claim 4, the prior art combination of Martin, in view of Tieu, failed to teach a regulating section is wedge-shaped in which a retaining ring is connected to a regulating ring.  No other prior arts discovered taught these claim elements.
Regarding claim 5, no prior art was discovered teaching the regulating ring has pins which extend at least in sections into the annular channel section, depending on a regulating ring position.
Regarding claim 8, the apparatus of Martin, in view of Hirschberger and Carman, teaches the fluid-operated actuator is external to the die body, and so would not have its pressurized fluid inlet/outlet formed in the base member.
Regarding claim 9, the apparatus of Martin, in view of Hirschberger, teaches the actuator is oriented at a 90° angle via bevel gears (Hirschberger, Fig. 5, items 277, 279) connecting to the translationally-moving regulating element.  Therefore, the actuator is not translationally-moving.
Claims 10-14 are dependent to claim 9.
Regarding claim 16, the prior art combination of Martin, in view of Tieu, failed to teach a regulating section is wedge-shaped in which the flow cross-section regulating element is formed as a sleeve which surrounds the base member.  No other prior arts discovered taught these claim elements.
Regarding claim 19, no prior art was discovered teaching regulating section comprising pins which extend at least in sections into the annular channel section.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure – Holmes (US20100320628A1) (Fig. 2, item 70; [0022-0024]); Bonzer (US6561439B1) Figs. 4-6, items 20 & 22); Marino (US20030127541A1) (Figs. 58-64; [0181-0187]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C GROSSO whose telephone number is (571)270-1363.  The examiner can normally be reached on M-F 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY C. GROSSO/Examiner, Art Unit 1748                                                                                                                                                                                                        
	
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742